Citation Nr: 1728434	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  07-07 7007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability with scar.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from February 1977 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims of service connection for a right knee disability with scar (which was characterized as right knee degenerative joint disease (mild) claimed as right knee condition) and for a low back disability (which was characterized as low back condition claimed as back condition).  The Veteran disagreed with this decision in December 2011.  He perfected a timely appeal in December 2012.  Although the Veteran initially requested a Central Office Board hearing when he perfected a timely appeal, he subsequently withdrew this request in March 2016.  See 38 C.F.R. § 20.704 (2016).  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Veteran appointed his current representative to represent him before VA by filing a completed VA Form 21-22 in April 2013.

Because the Veteran currently lives within the jurisdiction of the RO in Washington, D.C., that facility has jurisdiction in this appeal.

In May 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ (the RO in Washington, D.C.).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred a right knee disability with scar and a low back disability during active service.  The Board acknowledges that this appeal was remanded most recently in May 2016.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

In its most recent remand in May 2016, the Board directed that the AOJ schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his right knee disability with scar and low back disability.  See Board remand dated May 12, 2016, at pp. 4-5.  Unfortunately, although the AOJ scheduled these examinations, it appears that the VA examination notice letter was sent to an incorrect post office box for the Veteran.  The Veteran subsequently contacted VA in April 2017, reported that he had not received notice of the VA examinations scheduled in response to the Board's May 2016 remand, and indicated his willingness to report for these examinations.  

Having reviewed the record evidence, and especially in light of the Veteran's willingness to report for the examinations originally requested in the May 2016 remand, the Board finds that he has presented good cause for his failure to report for these examinations.  See generally 38 C.F.R. §§ 3.655(a)-(b) (2016).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his right knee disability with scar and low back disability with appropriate notice sent to him at his correct mailing address of record.

The Board observes in this regard that Veterans generally must keep VA apprised of their whereabouts.  If they do not do so, then there is no burden on the part of VA to "turn up heaven and earth to find [them]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (finding VA may rely on the "last known address" shown of record and burden is on appellant to keep VA apprised of his or her whereabouts).  The Board commends the Veteran for keeping VA up-to-date on his current mailing address.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  As requested in the Board's May 2016 remand, schedule the Veteran for examination to determine the nature and etiology of any right knee disability with scar.  The claims file should be provided for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right knee disability with scar, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  As requested in the Board's May 2016 remand, schedule the Veteran for examination to determine the nature and etiology of any low back disability.  The claims file should be provided for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

